Citation Nr: 0522154	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
tinea pedis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in October 2003.

In correspondence received in May 2004 the veteran indicated 
that he no longer desired a hearing on this matter.

During the course of this appeal, a May 2005 rating decision 
granted service connection for bronchiectasis and assigned a 
10 percent disability rating, effective January 2001.  The 
veteran has not expressed disagreement with the assigned 
rating and this issue is not before the Board.


FINDING OF FACT

The veteran's dermatitis does not involve an exposed surface 
or an extensive area; examinations of record do not show that 
the veteran's dermatitis covers at least 5 percent of the 
entire body or any percentage of an exposed area.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (prior 
to and after August 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, letters sent in February 2001 and April 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of this 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal at this time 
would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical and personnel records are 
associated with the claims file, as well as VA treatment 
records and a VA examination of the feet.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  As the veteran is appealing the original 
assignment of the rating for his service-connected 
disability, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2001 the RO granted service connection for bilateral 
tinea pedis and assigned a noncompensable rating, effective 
January 11, 2001.

Dermatophytosis is to be rated as scars, disfigurement, etc., 
on the extent of constitutional symptoms or physical 
impairment.  Diagnostic Code 7813.

The Board notes that the veteran's skin disability of the 
feet has not been manifested by any scarring.  As such, 
Diagnostic Codes 7800-7805 are not for application in this 
case.

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  Diagnostic 
Code 7806.

In August 2002, VA revised its regulations concerning the 
rating of skin disabilities.  As such, the claim must be 
evaluated under the provisions of both sets of criteria, 
applying the criteria that are more favorable to the 
appellant.  VAOPGCPREC 3-2000.

As revised in August 2002, Diagnostic Code 7813 provides that 
dermatophytosis is to be rated as dermatitis, Diagnostic Code 
7806.

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  For at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period; a 10 
percent rating is appropriate.  A 30 percent evaluation is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

At a March 2001 VA skin examination, the veteran stated that 
he had athlete's foot off and on since serving in Vietnam; he 
also indicated that he had not received treatment for his 
athlete's foot since Vietnam.  Physical examination revealed 
that the veteran's athlete's foot was present in the 
interdigital spaces.  Skin breaks, cracking, and maceration 
of the skin was also noted.  The diagnosis was Athlete's 
foot, untreated.

A January 2004 VA dermatology examination reflects that the 
veteran complained of developing blisters from time to time 
and experiencing itching, and burning when wearing boots.  
Examination revealed extensive scaling of the plantar areas 
and sides of feet.  There was much "maceration between 
lateral 4 interspaces both feet."  There was no evidence of 
nail involvement or lesions on the dorsal area.  The 
diagnosis was chronic eczematoid dermatitis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While some exfoliation has been 
noted, the veteran's dermatitis does not involve an exposed 
surface or an extensive area.  In this regard, the Board 
notes that the veteran's dermatitis was limited primarily to 
the plantar areas and interdigital spaces with no nail 
involvement.

A compensable rating is also not available under the revised 
criteria.  The examinations of record do not show that the 
veteran's dermatitis covers at least 5 percent of the entire 
body or any percentage of an exposed area.  Further, 
intermittent systemic therapy for the disability has not been 
asserted or shown.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  38 C.F.R. § 3.102.

The Board finds that there has been no showing by the veteran 
that his dermatitis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to an initial compensable rating for bilateral 
tinea pedis is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


